Citation Nr: 1822899	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-32 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1966 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

The Veteran's service treatment records indicate that he underwent an induction physical December 1965 and a separation physical in December 1967.  Since December 31, 1970 the military has reported audiometric results in standards set forth by the International Standards Organization-American National Standards Institute (ISO-ANSI).  Prior to January 1, 1967, ANSI was known as the American Standards Association (ASA), and used different audiometric standard to measure audiometric capacity.  Military branches began to adapt the ISO-ANSI standards between January 1, 1967 and December 31, 1970, but did not do so consistently.  Thus, while it is assumed that the Veteran's December 1965 induction examination results were recorded under ASA standards, it is not clear that the Veteran's December 1967 separation results were recorded under ASA standards or ISO-ANSI standards.  Because of this lack of clarity, for audiometric results recorded between January 1, 1967 and December 31, 1970, the Board considers the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal. 

According to Hensley v. Brown, 5 Vet. App. 155, 157 (1993), normal auditory thresholds vary from 0 to 20 decibels; higher thresholds indicate some degree of hearing loss.  Moreover, where a Veteran has hearing loss that could be considered a disability for VA disability compensation purposes, that Veteran may establish direct service connection for that hearing loss even if it did not manifest until years after service on the basis that his current hearing loss is causally related to service. See id. at 164 (citing 38 U.S.C. § 1113 (b); 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); Douglas v. Derwinski, 2 Vet. App. 103, 108-09 (1992)).

In a July 2013 statement in support of his claim, the Veteran indicated that hearing loss was noted at the time of his induction physical and that his hearing loss had slowly gotten worse over the years.  He also indicated that at the time of his induction examination his hearing was re-tested.  At his February 2014 VA examination the Veteran identified noise exposure on the gun range, during which he fired guns with both hands, and was not provided hearing protection.  

Although the February 2014 VA examiner did note mild left ear hearing loss at 6000 Hertz, she also stated that there was no hearing loss progression at lower frequencies upon separation from service.  However, there is no indication that the February 2014 VA examiner considered the Veteran's in-service audiometric results under the appropriate standard and particularly is separation examinations as it could be considered under either standard, or otherwise addressed whether the Veteran had pre-existing hearing loss that was worsened by in-service noise exposure.  Accordingly, remand of this claim is required for procurement of an addendum opinion.

Additionally, as a review of the claims file that the Veteran is currently receiving treatment from VA for his bilateral hearing loss, on remand, any outstanding relevant treatment records should be procured.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records relevant to the claims being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran's claims file to an appropriate clinician for procurement of an addendum opinion addressing the Veteran's in-service audiometric results under the assumption that the Veteran's December 1965 induction examination results were recorded under ASA standards, and that it is not clear whether the Veteran's December 1967 separation results were recorded under ASA standards or ISO-ANSI standards.  Because of this lack of clarity, for audiometric results recorded between January 1, 1967 and December 31, 1970, the examiner should consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner should note that according to Hensley v. Brown, 5 Vet. App. 155, 157 (1993), normal auditory thresholds vary from 0 to 20 decibels; higher thresholds indicate some degree of hearing loss.  The examiner should also review the Veteran's July 2013 lay statement.

b. After converting the Veteran's in-service audiometric results from ASA to ISO-ANSI where appropriate, the examiner must provide the following opinion:

i. Are the Veteran's induction examination audiometric results consistent with pre-existing hearing loss?

ii. If so, is it at least as likely as not (50 percent or greater probability) that any pre-existing hearing loss was aggravated beyond its natural progression by any in-service event or injury to include in-service noise exposure?

iii. If there is no evidence of pre-existing hearing loss, is it at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss: (1) began during active service; or (2) is otherwise related to an incident in service, to include as due to noise exposure.  The examiner should address the Veteran's July 2013 lay statement.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




